Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of Group I, claims 4-9 in the reply filed on 4/12/2021 is acknowledged.

Thus, claims 10-15 are withdrawn from further consideration as being drawn to a non-elected invention.

Therefore, the restriction is hereby made FINAL.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-6, 8, 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by JP 2001131046 (of record).


JP teaches a hydrogen peroxide eliminant comprising an essence from a plant of family Iradaceae, wherein the source plant of the essence is Iris germanica nothovar. florentina (iris), chamomile, or olive, and also discloses a topical dermal agent for improving and preventing wrinkles, the agent containing the hydrogen peroxide eliminant (claims). JP also indicates that the topical dermal agent (transdermally administered) can be used to prevent aging (paragraph [0003]), and that the essence is an extract of a portion of plants, including leaves, etc. (paragraph [0006]). In the examples, JP indicates that an extract of any of Iris germanica nothovar. florentina (iris), 

In pargraph 28 of the instant specification it is stated, “In cells, the ability to divide decreases as time elapses, and the cell activity also changes. Such cells are called senescent cells, and senescent cells can be affected not only by elapsed time
but also by stresses such as ultraviolet rays and active oxygen. Senescent cells decrease the secretion of substances secreted by normal cells and secrete substances called aging factors. The inventors have discovered that IGFBP7, CFD, and RSPO 4 are aging factors. Aging factors are factors produced from aged cells and contribute to aging by acting on other cells. By acting on fibroblasts, the aging factors specified in the present invention are involved in skin aging via the decreased production of dermal components such as collagenous fibers, e.g., collagen, and elastic fibers, e.g., elastin and fibrin, and the promotion of collagenous fiber or elastic fiber degrading-enzymes such as collagenase or protease. Mesenchymal stem cells can suppress the production of aging factors by aging cells and suppress the function of the aging factors. Mesenchymal stem cells attracted to dermis inhibit the production and function of aging factors and can suppress the reduction in and decomposition of the dermal 

Therefore, the claims read on anyone since we ALL age. The same extract as claimed is applied as claimed and the same patient is having the composition being applied to the skin.

Note that in claim 6 the “subject” is suffering from wrinkles. Guess what, we all have wrinkles from the time we are babies until death, thus the claims still read on anyone.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001131046 (of record).


JP teaches a hydrogen peroxide eliminant comprising an essence from a plant of family Iradaceae, wherein the source plant of the essence is Iris germanica nothovar. florentina (iris), chamomile, or olive, and also discloses a topical dermal agent for improving and preventing wrinkles, the agent containing the hydrogen peroxide eliminant (claims). JP also indicates that the topical dermal agent (transdermally administered) can be used to prevent aging (paragraph [0003]), and that the essence is an extract of a portion of plants, including leaves, etc. (paragraph [0006]). In the examples, JP indicates that an extract of any of Iris germanica nothovar. florentina (iris), 

In pargraph 28 of the instant specification it is stated, “In cells, the ability to divide decreases as time elapses, and the cell activity also changes. Such cells are called senescent cells, and senescent cells can be affected not only by elapsed time
but also by stresses such as ultraviolet rays and active oxygen. Senescent cells decrease the secretion of substances secreted by normal cells and secrete substances called aging factors. The inventors have discovered that IGFBP7, CFD, and RSPO 4 are aging factors. Aging factors are factors produced from aged cells and contribute to aging by acting on other cells. By acting on fibroblasts, the aging factors specified in the present invention are involved in skin aging via the decreased production of dermal components such as collagenous fibers, e.g., collagen, and elastic fibers, e.g., elastin and fibrin, and the promotion of collagenous fiber or elastic fiber degrading-enzymes such as collagenase or protease. Mesenchymal stem cells can suppress the production of aging factors by aging cells and suppress the function of the aging factors. Mesenchymal stem cells attracted to dermis inhibit the production and function of aging factors and can suppress the reduction in and decomposition of the dermal 

Therefore, the claims read on anyone since we ALL age. The same extract as claimed is applied as claimed and the same patient is having the composition being applied to the skin.

Note that in claim 6 the “subject” is suffering from wrinkles. Guess what, we all have wrinkles from the time we are babies until death, thus the claims still read on anyone.

In the event it is seen that the subject does not have increased aging factors in dermis (which is NOT being admitted) it would have been obvious for one having ordinary skill in the art at the time the invention was made to use the formulation on someone with “increased aging factors” since we all age and we all have wrinkles and clearly someone with a lot of wrinkles can also benefit from having their skin treated because of the aging factors.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655